Name: Commission Regulation (EEC) No 1969/86 of 26 June 1986 amending for the seventeenth time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: prices;  means of agricultural production;  information technology and data processing
 Date Published: nan

 No L 170/24 Official Journal of the European Communities 27. 6 . 86 COMMISSION REGULATION (EEC) No 1969/86 of 26 June 1986 amending for the seventeenth time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community amended by Regulation (EEC) No 3815/85 Q, should therefore be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 12 (7) thereof, Whereas the development of the marketing system for beef and veal in Luxembourg has induced that Member State gradually to replace the former national method for classifying adult bovine animals by the Community grading scale for carcases of adult bovine animals as laid down by Council Regulation (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals (3) ; whereas the survey of market prices for adult bovine animals should accordingly be based on the said scale ; Whereas, under those circumstances, Annex II to Commission Regulation (EEC) No 610/77 (4), as last HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regulation (EEC) No 610/77, point H is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . O OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 123, 7. 5 . 1981 , p. 3 . (&lt;) OJ No L 77, 25 . 3 . 1977, p. 1 . (*) OJ No L 368 , 31 . 12. 1985, p. 11 . 27. 6 . 86 Official Journal of the European Communities No L 170/25 ANNEX H. LUXEMBOURG 1 . Representative markets : Luxembourg and Esch-sur-Alzette 2. Categories, qualities and coefficients : Categories and qualities Live-weight conversioncoefficients Weighting coefficients Jeunes bovins U 58 3 Jeunes bovins R 56 19 Jeunes bovins O 54 8 Boeufs R 54 8 Boeufs O 52 3 Genisses R 54 14 Genisses O 52 9 Vaches R 53 6 Vaches O 51 30